NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0234n.06

                                          No. 17-6495

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                FILED
                                                                          Apr 29, 2020
UNITED STATES OF AMERICA,                          )                 DEBORAH S. HUNT, Clerk
                                                   )
       Plaintiff-Appellant,                        )
                                                   )      ON APPEAL FROM THE UNITED
v.                                                 )      STATES DISTRICT COURT FOR
                                                   )      THE EASTERN DISTRICT OF
TONY EDWIN MCCLURG,                                )      TENNESSEE
                                                   )
       Defendant-Appellee.                         )




       BEFORE: DAUGHTREY, GIBBONS, and MURPHY, Circuit Judges.

       MURPHY, Circuit Judge. Tony McClurg pleaded guilty to being a felon in possession of

a firearm. Counting his prior Tennessee aggravated-burglary convictions as “violent felonies”

under the Armed Career Criminal Act, the district court sentenced McClurg to the statutory mini-

mum 15-year term of imprisonment. A few years later, our caselaw on the Armed Career Criminal

Act changed, so the district court concluded that McClurg’s prior convictions no longer qualified

as “violent felonies.” The court granted McClurg’s motion to vacate his sentence under 28 U.S.C.

§ 2255 and ordered his immediate release. Since then, however, our caselaw has changed yet

again. As in many other recent cases, therefore, we must reverse the decision granting McClurg

§ 2255 relief and remand for the court to reinstate his original 180-month sentence. See United

States v. Brown, __ F.3d __, 2020 WL 1966845, at *1 (6th Cir. Apr. 24, 2020).
No. 17-6495, United States v. McClurg


                                                  I

       In 2012, McClurg pleaded guilty to being a felon in possession of a firearm in violation of

18 U.S.C. § 922(g)(1). The Armed Career Criminal Act imposes a 15-year mandatory minimum

sentence for this offense if the defendant “has three previous convictions . . . for a violent felony

or a serious drug offense or both, committed on occasions different from one another[.]” 18 U.S.C.

§ 924(e)(1). At the time of his plea, McClurg had three Tennessee convictions for aggravated

burglary that qualified as violent felonies under our caselaw. See United States v. Nance, 481 F.3d
882, 888 (6th Cir. 2007). (McClurg also had two Tennessee burglary convictions that now count

as violent felonies under our cases. See United States v. Ferguson, 868 F.3d 514, 515 (6th Cir.

2017); United States v. Priddy, 800 F.3d 676, 684–85 (6th Cir. 2015).) Cognizant that he would

be deemed an armed career criminal, McClurg accepted a plea agreement with the government

under Federal Rule of Criminal Procedure 11(c)(1)(C) that included the minimum 180-month sen-

tence. The district court imposed that recommended sentence in February 2013.

       In June 2014, McClurg moved to vacate his sentence under 28 U.S.C. § 2255. While his

motion was pending, our en banc court overruled Nance and held that “a conviction for Tennessee

aggravated burglary is not a violent felony for purposes of the” Armed Career Criminal Act.

United States v. Stitt, 860 F.3d 854, 856 (6th Cir. 2017) (en banc). Based on Stitt, the parties

agreed that the Act no longer applied to McClurg, but they disagreed over what his revised sen-

tence should be. The district court vacated McClurg’s original sentence and resentenced him to

time served. McClurg was released from prison the next day. In the more than two-year pendency

of this appeal, he has been on supervised release.

       The United States appealed the district court’s grant of § 2255 relief to preserve its ability

to argue for the original sentence if the Supreme Court overruled our Stitt decision. The Court did



                                                 2
No. 17-6495, United States v. McClurg


so. See United States v. Stitt, 139 S. Ct. 399 (2018). We have since ruled that “Nance’s holding”

that a Tennessee aggravated-burglary conviction categorically qualifies as a violent felony under

the Armed Career Criminal Act “is once again the law of this circuit.” Brumbach v. United States,

929 F.3d 791, 794 (6th Cir. 2019).

                                                 II

       The United States asks us to vacate McClurg’s amended sentence and remand for the dis-

trict court to impose his original 180-month sentence. Following Brumbach, we have entered

similar judgments in many similar cases. See Brown, 2020 WL 1966845, at *2 (collecting cases).

McClurg, however, offers four reasons why we should affirm the district court’s order granting

him § 2255 relief. His arguments track those recently rejected by our Brown decision. See id. at

*2–8. They fail for the same reasons.

       First, McClurg suggests that the United States forfeited its argument because it presented

the argument in a cursory manner in the district court. Yet the government properly conceded that

our Stitt decision compelled the district court to grant relief under § 2255, and preserved the issue

for future review. The district court “note[d] the government’s objection” at the resentencing

hearing, and the government did not need to do more under the circumstances.

       Second, McClurg argues that Tennessee aggravated burglary cannot qualify as a “burglary”

under the Armed Career Criminal Act because it covers more conduct than the conduct covered

by the Supreme Court’s generic definition of the term. But, as McClurg concedes, Brumbach

rejected this same “entry” argument as precluded by our decision in Nance. 929 F.3d at 795. And

we recently explained that this argument would fail on its merits even if it were not foreclosed by

precedent. See Brown, 2020 WL 1966845, at *3–7.




                                                 3
No. 17-6495, United States v. McClurg


       Third, McClurg argues that both Tennessee burglary and aggravated burglary should not

qualify as a “burglary” within the meaning of the Armed Career Criminal Act because an individ-

ual could commit those Tennessee offenses with only reckless conduct, see Tenn. Code Ann. § 39-

14-402(a)(3), whereas generic burglary under the Act requires an “intent to commit a crime.” See

Taylor v. United States, 495 U.S. 575, 599 (1990). Even assuming we may consider this argument,

but see Brown, 2020 WL 1966845, at *7, the argument provides McClurg no grounds for relief.

Tennessee’s burglary statute is “divisible,” meaning that it criminalizes four different offenses set

out in subsections (a)(1), (a)(2), (a)(3), and (a)(4). Tenn. Code Ann. §§ 39-14-402(a), 39-14-403;

see United States v. Frazier, 742 F. App’x 81, 84 (6th Cir. 2018). McClurg was indicted for and

convicted of violating the (a)(1) offense, not the (a)(3) offense that his argument targets. See

Brown, 2020 WL 1966845, at *7.

       Shepard documents for McClurg’s five prior convictions prove this point. They show that

he pleaded guilty to violating the (a)(1) offense. Although his four indictments and one infor-

mation do not explicitly cite a subsection, they track the text of § 39-14-402(a)(1). The aggravated-

burglary indictments charged that McClurg “did unlawfully and knowingly enter the habitation of

[his victims] without [their] effective consent, not open to the public, with intent to commit theft,

in violation of Tennessee Code Annotated, Section 39-14-403[.]” And the burglary charging doc-

uments alleged that McClurg did “unlawfully and knowingly enter . . . a building other than a

habitation, which was not open to the public, without the owner’s effective consent, with intent to

commit theft, in violation of Tennessee Code Annotated, Section 39-14-402[.]” Each judgment,

moreover, lists “SAME” for the conviction offense, indicating that he pleaded guilty as charged.

       McClurg resists this interpretation, but he has not met his burden to show “by a preponder-

ance of the evidence” that his prior convictions were not violent felonies. Packett v. United States,



                                                 4
No. 17-6495, United States v. McClurg


738 F. App’x 348, 352 (6th Cir. 2018). He contends that “it is possible” that he pleaded guilty

only to reckless offenses. But his arguments—that the plea agreements are not available, that his

attorney’s signature is missing from the optional signature line on several of the judgments, and

that the judgments were entered a week after the sentences were imposed—rest on speculation. In

particular, a plea agreement is unnecessary for us to conclude that McClurg pleaded guilty as

charged. Each judgment refers to the corresponding indictment offense, leaves the space for

“Amended Charge” blank, and lists the “Conviction offense” as “SAME.” McClurg was thus

convicted of violating the (a)(1) version of the Tennessee aggravated burglary and burglary of-

fenses. See United States v. Hibbit, 514 F. App’x 594, 597–98 (6th Cir. 2013).

        As we recently explained, the (a)(1) version of the Tennessee burglary offense closely

tracks the Supreme Court’s definition of generic burglary: the “unlawful . . . entry into . . . a build-

ing or other structure, with intent to commit a crime.” Stitt, 139 S. Ct. at 405–06 (citation omitted);

see Brown, 2020 WL 1966845, at *7. So McClurg’s burglary and aggravated-burglary convictions

qualify as violent felonies under the Armed Career Criminal Act.

        Fourth, McClurg argues that his predicate convictions were not “committed on occasions

different from one another,” as the Armed Career Criminal Act requires. 18 U.S.C. § 924(e)(1).

He forthrightly concedes that our precedent forecloses his broad argument: that we may never look

to the dates and locations listed in his state-court records to decide whether a defendant committed

the burglaries on different occasions. See United States v. Hennessee, 932 F.3d 437, 444 (6th Cir.

2019); see also Brown, 2020 WL 1966845, at *8. McClurg more narrowly argues that his state-

court records do not show that his three aggravated burglaries and two burglaries happened on

different occasions. The United States says that he procedurally defaulted this argument, but we

can reject it on the merits. Cf. Storey v. Vasbinder, 657 F.3d 372, 380 (6th Cir. 2011). McClurg



                                                   5
No. 17-6495, United States v. McClurg


cannot show by a preponderance of the evidence that three of his prior convictions occurred on the

same occasion.

       McClurg’s qualifying convictions were committed on different occasions. As he concedes,

we may look to his state-court charging documents to decide the question. See United States v.

King, 853 F.3d 267, 275–76 (6th Cir. 2017). In one indictment, McClurg was charged with bur-

glarizing Cary J. Loud’s residence on February 1, 1997. A second indictment charged McClurg

with burglarizing Kenneth C. Hicks’s residence on February 5, 1997. An information charged

McClurg with burglarizing a building on February 15, 1997 (although the judgment indicates that

McClurg in fact committed this burglary on February 2, 1997). A third indictment charged

McClurg with burglarizing the Lone Oak Baptist Church on February 16, 1997. And a fourth

indictment charged McClurg with burglarizing Marion F. Everett’s residence on March 17, 1997.

The corresponding judgments all confirm that the offenses were committed on different dates. See

United States v. Southers, 866 F.3d 364, 369–70 (6th Cir. 2017). The “terms of the charging

document[s],” King, 853 F.3d at 276 (citation omitted), thus show that the three aggravated bur-

glaries and two burglaries happened on different occasions, see Southers, 866 F.3d at 369–70.

       We acknowledge the hardship that uncertainty in our caselaw has created for McClurg.

The law ties our hands, however. We vacate the district court’s judgment resentencing McClurg

and remand with instructions to reinstate his original sentence.




                                                 6